

 S3456 ENR: To redesignate Hobe Sound National Wildlife Refuge as the Nathaniel P. Reed Hobe Sound National Wildlife Refuge, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 3456IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate Hobe Sound National Wildlife Refuge as the Nathaniel P. Reed Hobe Sound National
 Wildlife Refuge, and for other purposes.1.Redesignation of the Hobe Sound National Wildlife Refuge(a)RedesignationThe Hobe Sound National Wildlife Refuge, located in the State of Florida, is redesignated as the Nathaniel P. Reed Hobe Sound National Wildlife Refuge.(b)ReferencesAny reference in any statute, rule, regulation, Executive order, publication, map, paper, or other document of the United States to the Hobe Sound National Wildlife Refuge is deemed to refer to the Nathaniel P. Reed Hobe Sound National Wildlife Refuge.Speaker of the House of RepresentativesVice President of the United States and President of the Senate